Exhibit 10.1

 

Execution Copy

 

INVESTOR RIGHTS AGREEMENT

 

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made and entered into as of
March 31, 2006, by and between Inverness Medical Innovations, Inc., a Delaware
corporation (the “Company”), each of the other parties signatory from time to
time hereto (the “Investors”) and for purposes of the co-sale rights in
Sections 8 and 10 only, Ron Zwanziger, the Chief Executive Officer of the
Company (the “Company Executive”).

 

RECITALS

 

WHEREAS, the Company, ABON BioPharm (Hangzhou) Co., Ltd., a Chinese limited
liability company (“ABON”), ACON Biotech (Hangzhou) Co., Ltd., a wholly foreign
owned enterprise established in the People’s Republic of China (“ACON Bio”),
AZURE Institute, Inc., a California corporation (“AZURE”), ACON Laboratories,
Inc., a California corporation (“ACON Labs”), GENCLONN BIOTECH (HANGZHOU) CO.,
LTD., a Chinese limited liability company (“Genclonn”), LBI Inc., a British
Virgin Islands company (“LBI”), New Hampton Inc., a Cayman Islands company (“New
Hampton”), NJI, Inc., a Cayman Islands company (“NJI”), Oakville Hong Kong Co.,
Ltd., a Hong Kong company (“Oakville”), Sincerita Ltd., a British Virgin Islands
limited liability company (“Sincerita”), Karsson Overseas Ltd., a British Virgin
Islands Company and Rich Horizons International Ltd., a British Virgin Islands
company (“Rich Horizons”) (collectively, the “ACON Entities”), Feng Lin and
Jixun Lin (the “Management Team”) (collectively with the ACON Entities, the
“Seller Entities” and the Seller Entities together with their Affiliates, the
“SE Investors”) are parties to, or are expected to be parties to, various
agreements relating to the Company’s purchase of the First Territory Business,
the New Facility (as such terms are defined in the First Territory and New
Facility Acquisition Agreement ) and the First Territory Business in all other
territories other than the First Territory (the “Second Territory Business”).

 

WHEREAS, in connection with the First Closing and the New Facility Closing and
pursuant to the acquisition agreement dated as of February 24, 2006, by and
among the Company and the Seller Entities named on the signature pages thereto
(the “First Territory and New Facility Acquisition Agreement”), the Investors
have received or will receive shares of common stock of the Company, par value
$.001 per share (the “Common Stock”) as consideration for the sale of the First
Territory Business and the New Facility.

 

WHEREAS, the execution and delivery of this Agreement by the Investors, Company
and the Company Executive are inducements and conditions precedent to the
consummation of the transactions contemplated in, including the issuance by the
Company of the Common Stock under, the First Territory and New Facility
Acquisition Agreement;

 

WHEREAS, pursuant to an additional asset purchase agreement for the Second
Territory Business, the Company will issue Common Stock as partial consideration
for the assets acquired thereunder to the Seller Entities which are parties to
such agreement and each such Seller Entity

 

Investor Rights Agreement

 

--------------------------------------------------------------------------------


 

and the Company, as a condition precedent to the closing of the transactions
contemplated therein (the “Second Closing”) and issuance by the Company of the
Common Stock under such additional asset purchase agreement shall execute an
Instrument of Accession in substantially the form attached hereto as Exhibit A.

 

WHEREAS, the execution and delivery of this Agreement by the Company Executive
is for the exclusive and sole purpose of enforcing Section 8 of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein and in the First Territory and New Facility Acquisition Agreement, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.             Certain Definitions. Unless otherwise set forth in this
Agreement, all capitalized terms shall have the meaning set forth in the First
Territory and New Facility Acquisition Agreement. As used in this Agreement, the
following terms shall have the following respective meanings:

 

“Affiliate” of a Person shall mean any person or entity which directly or
indirectly controls, is controlled by, or is under common control with such
person or entity.

 

“Change of Control” shall refer to any (i) merger or consolidation of the
Company, other than a merger or consolidation in which the holders of capital
stock of the Company immediately prior to such merger or consolidation continue
to hold, directly or indirectly, greater than fifty percent (50%) of the voting
power of the surviving or acquiring entity after such merger or consolidation,
(ii) sale, lease, exchange or other disposition of all or substantially all of
its property and assets or (iii) similar transaction or series of transactions
involving an acquisition of the Company.

 

“Company” shall have the meaning set forth in the preamble and shall include the
Company’s successors by merger, acquisition, reorganization or otherwise.

 

“Closing” shall refer to each of the First Closing, New Facility Closing and
Second Closing, as applicable.

 

“Closing Date” shall refer to the date on which each Closing occurs, as
applicable.

 

“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency administering the Securities Act and the Exchange Act
at the time.

 

“Common Stock” shall mean the common stock and any other common equity
securities issued by the Company, and any other shares of stock issued or
issuable with respect thereto (whether by way of a stock dividend or stock split
or in exchange for or upon conversion of such shares or otherwise in connection
with a combination of shares, recapitalization, merger, consolidation or other
corporate reorganization).

 

2

--------------------------------------------------------------------------------


 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, or any similar successor federal statute, and the rules and
regulations of the Commission thereunder.

 

“Person” shall mean an individual, a corporation, a partnership, a joint
venture, a trust, an unincorporated organization, a limited liability company or
partnership, a government and any agency or political subdivision thereof.

 

“Registrable Securities” shall mean (i) any shares of Common Stock issued to the
Investors in connection with any Closing, and (ii) any other securities issued
or issuable with respect to any such shares described in clause (i) above by way
of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization.

 

“Registration Expenses” shall mean the expenses so described in Section 5
hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, or any similar successor federal statute, and the rules and regulations of
the Commission thereunder.

 

2.             Registration Rights.

 

(a)           S-3 Registration. After each relevant Closing Date, subject to the
terms and conditions of this Agreement, the Company shall use commercially
reasonable efforts as described in this Section to register for resale the
Registrable Securities on a registration statement on Form S-3 (or any successor
form) under the Securities Act (together with any other form that the Company
may be able to use in order to register the Common Stock in the event a Form S-3
registration statement is not then available to the Company, the “Registration
Statement”). The Company shall cause such Registration Statement to be filed
with the Commission as soon as reasonably practicable after each relevant
Closing Date, and shall use commercially reasonable efforts to cause such
Registration Statement to be declared effective as soon as reasonably
practicable after the filing thereof, but in any event within one hundred and
thirty-five (135) days after each relevant Closing Date; provided, that the
Investors provide the Company with all information required to be provided by
the second paragraph of (c) below.

 

(b)           Piggyback Registration. If the Company at any time proposes to
register any of its securities under the Securities Act for sale to the public
it will give written notice at the applicable address of record to each holder
of Registrable Securities of its intention to do so; provided, however, that no
such notice or registration shall be required for (i) a registration effected
solely to implement an employee benefit plan, (ii) a transaction to which
Rule 145 of the Securities Act is applicable, (iii) a registration solely in
connection with a merger or acquisition not involving the Investors or their
Affiliates, (iv) registration effected by a “shelf” registration statement on
Form S-3 or the other appropriate form for a primary offering by the Company
(with no selling stockholders) to be made on a continuous basis pursuant to
Rule 415 of the Securities Act (or such successor rule or similar provision
therein effect), (v) a registration statement on Form S-4, S-8 or another form
not available for registering the Registrable Securities for sale to the public
or (vi) a registration effecting a primary offering of the

 

3

--------------------------------------------------------------------------------


 

Company’s securities without any selling stockholders (whether or not such
registration is an underwritten offering). Upon the written request of any of
such holders of the Registrable Securities, given within twenty (20) days after
receipt by such Person of such notice, the Company shall, subject to the limits
contained in this Section 2(b), use its commercially reasonable efforts to cause
all such Registrable Securities of the requesting holders to be registered under
the Securities Act and qualified for sale under any state securities or “blue
sky” law which such holders may reasonably request, all to the extent required
to permit such sale or other disposition of their Registrable Securities. If a
holder of Registrable Securities decides not to include all of its Registrable
Securities in any Registration Statement filed by the Company pursuant to this
Section 2(b), such holder of Registrable Securities shall nevertheless continue
to have the right to include any Registrable Securities in any subsequent
Registration Statement or Registration Statements as may be filed by the Company
with respect to offerings of its securities, all upon the terms and conditions
set forth in this Agreement.

 

(c)           Postponement of Effectiveness. Upon receipt of any notice (a
“Suspension Notice”) from the Company of the happening of any event which makes
any statement made or incorporated in the Registration Statement or related
prospectus untrue or which requires the making of any changes in such
Registration Statement or prospectus (or the information incorporated therein)
so that they will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading, each holder of Registrable Securities registered under such
Registration Statement shall forthwith discontinue disposition of Registrable
Securities pursuant to such Registration Statement until such holder’s receipt
of the copies of the supplemented or amended prospectus or until it is advised
in writing (the “Advice”) by the Company that the use of the prospectus may be
resumed, and has received copies of any additional or supplemental filings which
are incorporated by reference in the prospectus. In the event that the Company
shall give any Suspension Notice, the Company shall use commercially reasonable
efforts to render the Advice and end the suspension period as promptly as
reasonably practicable. Notwithstanding the foregoing, in no event shall the
Company issue more than two (2) Suspension Notices in any twelve (12) month
period and the aggregate number of days in which a Suspension Notice or
Suspension Notices are in effect exceed an aggregate of one hundred twenty (120)
days in such twelve (12) month period. The Company shall prepare and file with
the Commission such amendments and supplements to the Registration Statement and
the prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective and in compliance with applicable
laws until the earlier of (i) such time as all Registrable Securities have been
sold pursuant to the Registration Statement or (ii) the date on which the
Investors may sell all of the Registrable Securities covered by a registration
statement under Rule 144 of the Securities Act during any ninety (90)-day period
without volume limitations (the first to occur, the “Expiration Date”).

 

The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish to the Company such information as is
required to be included with respect to such seller in a registration statement
including information regarding themselves, the Registrable Securities held by
them and the intended method of disposition of such securities, which
information may be requested pursuant to an investor questionnaire

 

4

--------------------------------------------------------------------------------


 

prepared for such purpose and the Company may exclude from such registration the
Registrable Securities of any holder of Registrable Securities who unreasonably
fails to furnish such information within a reasonable time after receiving such
request; provided, however, that the Company shall give such holder at least
five (5) business days prior written notice before any such exclusion.

 

Each Investor will be deemed to have agreed by virtue of its execution and
delivery of this Agreement and its acquisition of Registrable Securities that,
upon receipt of any notice from the Company of a Suspension Notice as set forth
in Section 2(c) such Investor will forthwith discontinue disposition of such
Registrable Securities covered by such Registration Statement or prospectus
until such Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2(c) hereof, or until it receives Advice that
the use of the prospectus may be resumed and such Investor has received copies
of any additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such prospectus. Further, each Investor
acknowledges and agrees that its receipt of a Suspension Notice may constitute
material, non-public information under federal and/or applicable state
securities laws.

 

3.             Registration Procedures.

 

When the Company is required pursuant to the provisions of this Agreement to
effect the registration of any of its securities under the Securities Act, the
Company will:

 

(a)           prepare and file with the Commission a registration statement on
the appropriate form under the Securities Act with respect to such securities,
which form shall comply in all material respects with the requirements of the
applicable form and include all financial statements required by the Commission
to be filed therewith, and use its commercially reasonable efforts to cause such
registration statement to become and remain effective until completion of the
proposed offering;

 

(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
until the Expiration Date and to comply with the provisions of the Securities
Act with respect to the sale or other disposition of all securities covered by
such registration statement whenever the seller or sellers of such securities
shall desire to sell or otherwise dispose of the same, but only to the extent
provided in this Agreement;

 

(c)           file and use its commercially reasonable efforts to register or
qualify the securities covered by such registration statement under such other
securities or state securities or “blue sky” laws of such jurisdictions as each
selling holder shall reasonably request, and do any and all other acts and
things that may be necessary under such state securities or “blue sky” laws to
enable such selling holder to consummate the public sale or other disposition in
such jurisdictions of the securities owned by such selling holder, except that
the Company shall not for any such purpose be required to qualify to do business
as a foreign corporation or consent to service of process in any jurisdiction
wherein it is not so qualified or has not so consented;

 

5

--------------------------------------------------------------------------------


 

(d)           make generally available to the holders an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act no later than
forty-five (45) days after the end of the twelve (12)-month period beginning
with the first (1st) day of the Company’s first fiscal quarter commencing after
the effective date of a registration statement, which earnings statement shall
cover said twelve (12)-month period, and which requirement will be deemed to be
satisfied if the Company satisfies the requirements of Rule 158 under the
Securities Act and otherwise complies with all applicable rules and regulations
of the Commission;

 

(e)           if the Registrable Securities are of a class of securities that is
listed on a national securities exchange, file copies of any prospectus with
such exchange in compliance with Rule 153 under the Securities Act so that the
holders of Registrable Securities benefit from the prospectus delivery
procedures described therein;

 

(f)            cooperate with each holder and each underwriter, if any,
participating in the disposition of Registrable Securities and their respective
counsel in connection with any filings required to be made with the National
Association of Securities Dealers, Inc. (“NASD”), including, if appropriate, the
pre-filing of a prospectus as part of a shelf registration statement in advance
of an underwritten offering;

 

(g)           during the period when the prospectus is required to be delivered
under the Securities Act, promptly file all documents required to be filed with
the Commission, including pursuant to Sections 13(a), 13(c), 14, or 15(d) of the
Exchange Act;

 

(h)           provide a transfer agent and registrar for all Registrable
Securities registered pursuant hereunder and a CUSIP number for all such
Registrable Securities, in each case no later than the effective date of such
registration;

 

(i)            comply with the requirements of the America Stock Exchange
(“AMEX”) or any other relevant exchange for listing the Registrable Securities
prior to or concurrent with the effectiveness of the registration statement;

 

(j)            provide copies to and permit legal counsel designated by the
holders to review each registration statement and all amendments and supplements
thereto no fewer than three (3) business days prior to their filing with the
Commission;

 

(k)           furnish to the holders of Registrable Securities and their legal
counsel by electronic transmission (i) promptly after the same is prepared and
publicly distributed, filed with the Commission, or received by the Company (but
not later than three (3) business days after the filing date, receipt date or
sending date, as the case may be) one (1) copy of any registration statement and
any amendment thereto, each preliminary prospectus and prospectus and each
amendment or supplement thereto, and each letter written by or on behalf of the
Company to the Commission or the staff of the Commission, and each item of
correspondence from the Commission or the staff of the Commission, in each case
relating to such registration statement (other than any portion of any thereof
which contains information for which the Company has sought confidential
treatment), and (ii) such number of copies of a prospectus, including a
preliminary prospectus, and all amendments and supplements thereto and such
other documents as each holder of Registrable Securities may reasonably request
in order to facilitate the

 

6

--------------------------------------------------------------------------------


 

disposition of the Registrable Securities owned by such Investor that are
covered by the related registration statement;

 

(l)            use commercially reasonable efforts to (i) prevent the issuance
of any stop order or other suspension of effectiveness and, (ii) if such order
is issued, obtain the withdrawal of any such order as soon as reasonable
practicable;

 

(m)          promptly notify the holders of Registrable Securities at any time
when a prospectus relating to Registrable Securities is required to be delivered
under the Securities Act, upon the Company’s becoming aware that the prospectus
included in a registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, and at the request of any such holder,
promptly prepare and furnish to such holder a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;
and

 

(n)           otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission under the Securities Act and
the Exchange Act, and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder.

 

4.             Indemnification.

 

(a)           Indemnification by the Company. To the extent permitted by law,
the Company will indemnify and hold harmless each Investor, the members, owners,
partners, officers, directors, employees, agents, successors and assigns of each
Investor, and each Affiliate of such Investor (individually and collectively the
“Indemnified Person”), against any losses, claims, damages, or liabilities
(individually and collectively, the “Liability”) (joint or several) to which
such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as any Liability (or actions or proceedings in respect
thereof) arises out of or is based upon any of the following statements,
omissions or violations (collectively a “Violation”) by the Company: (i) any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement under which such Registrable Securities were registered
under the Securities Act pursuant to this Agreement, including any final
prospectus contained therein or any amendments or supplements thereto, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation of the Securities Act, or any
applicable federal or state securities law or any rule or regulation promulgated
under the Securities Act, or any applicable federal or state securities law in
connection with the offering covered by such registration statement. Except as
otherwise provided in Section 4(c), the Company will pay promptly, as incurred,
to each such Indemnified Person any reasonable legal or other expenses
reasonably incurred by them in connection with investigating, or preparing to
defend or defending any Liability; provided however, that the agreement to
indemnify contained in this Section 4(a) shall not apply to amounts paid in
settlement of any Liability or action to the extent

 

7

--------------------------------------------------------------------------------


 

that such Liability arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished by or on
behalf of such Investor expressly for use in connection with such registration
statement and provided further, that the Company shall not be required to
indemnify any Person against Liability that arises out of the failure of any
Person to deliver a prospectus as required by the Securities Act regardless of
any investigation made by or on behalf of such Indemnified Person. The Company’s
indemnification obligations shall survive any transfer by such Investor of its
Registrable Securities.

 

(b)           Indemnification by Investors. To the extent permitted by law, each
Investor agrees to indemnify and hold harmless the Company, each officer of the
Company who signs a registration statement covering Registrable Securities and
each director of the Company, any other stockholder selling shares of Common
Stock in such registration statement, employees, agents, successors, assigns and
any Affiliate of the Company or such other stockholder (individually and
collectively also the “Indemnified Person”), from and against any Liability
(joint or several) to which any such Indemnified Person may become subject
(under the Securities Act or otherwise), insofar as such Liability (or actions
or proceedings in respect thereof) arises out of, or is based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement under which such Registrable Securities were registered
under the Securities Act pursuant to this Agreement, including any final
prospectus contained therein or any amendments or supplements thereto, or
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading, in each case to the extent that such untrue statement or alleged
untrue statement or omission or alleged omission occurs in reliance upon and
conformity with written information furnished by such Investor expressly for use
in connection with such registration statement. The liability of any Investor
for indemnification contained in this Section 4(b) shall not exceed the net
proceeds from the sale of shares of Common Stock sold under such Registration
Statement received by such Investor, except in the case of willful fraud, or
intentional misstatement or omission by such Investor. Each Investor’s
indemnification obligations shall survive any transfer by such Investor of its
Registrable Securities.

 

(c)           Conduct of Indemnification Proceedings. In the event the Company,
any Investors or other Indemnified Person receives a complaint, claim or other
notice of any liability or action, giving rise to a claim for indemnification
under Sections 4(a) or (b) above, the Person claiming indemnification under such
paragraphs shall promptly notify the Person against whom indemnification is
sought (the “Indemnifying Person”) of such complaint, notice, claim or action,
and the Indemnifying Person shall have the right to investigate and defend any
such loss, claim, damage, liability or action; provided, that the failure to
promptly give notice shall not relieve the Indemnifying Person from any
Liability except to the extent that it is materially prejudiced by the failure
or delay of the Indemnified Person in giving such notice. If any such complaint,
claim or other notice of any Liability or action is brought against any
Indemnified Person and it notifies the Indemnifying Person of its commencement,
the Indemnifying Person will be entitled to participate in and, to the extent
that it elects by delivering written notice to the Indemnified Person promptly
after receiving notice of the commencement of the action from the Indemnified
Person, jointly with any other Indemnifying Person similarly notified, to assume
the defense of the action, with counsel reasonably satisfactory to the
Indemnified Person, and after notice from the Indemnifying Person to the
Indemnified Person of its election to assume the defense, the

 

8

--------------------------------------------------------------------------------


 

Indemnifying Person shall not be liable to the Indemnified Person for any legal
or other expenses except as provided below and except for the reasonable costs
of investigation subsequently incurred by the Indemnified Person in connection
with the defense. The Indemnified Person shall have the right to employ its own
counsel in any such action, but the fees, expenses and other charges of such
counsel shall be at the expense of the Indemnified Person unless (i) the
employment of counsel by the Indemnified Person has been authorized in writing
by the Indemnifying Person, (ii) the Indemnified Person has reasonably concluded
(based on advice of counsel) that there may be legal defenses available to it or
other Indemnified Persons different from or in addition to those available to
the Indemnifying Person or Persons, (iii) a conflict or potential conflict
exists (based on advice of counsel to the Indemnified Person) between the
Indemnified Person and the Indemnifying Person (in which case the Indemnifying
Person shall not have the right to direct the defense of such action on behalf
of the Indemnified Person) or (iv) the Indemnifying Person has not in fact
employed counsel to assume the defense of such action within a reasonable time
after receiving notice of the commencement of the action or has failed to employ
counsel reasonably satisfactory to such Indemnified Person, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the Indemnifying Person or Persons. The Indemnifying Person or
Persons shall not, unless there exists a conflict of interest among the
Indemnified Persons, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any time for all such Indemnified Persons. All such fees,
disbursements and other charges shall be reimbursed by the Indemnifying Person
promptly as they are incurred. An Indemnifying Person shall not be liable for
any settlement of any action or claim effected without its written consent
(which consent will not be unreasonably withheld). No Indemnifying Person shall,
without the prior written consent of each Indemnified Person, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this
Section 4 (whether or not any Indemnified Person is a party thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each Indemnified Person from all liability arising or that may arise out of such
claim, action or proceeding, (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person and (iii) does not commit the Indemnified Person to take, or
to forbear to take, any action. If a settlement is reached with such consent or
if a final judgment is entered for the plaintiff, the Indemnifying Person agrees
to indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment.

 

(d)           Contribution. If the indemnification provided for in this
Section 4 from the Indemnifying Person is held by a court of competent
jurisdiction to be unavailable to an Indemnified Person hereunder in respect of
any Liability or expenses referred to herein, then the Indemnifying Person, in
lieu of indemnifying such Indemnified Person, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such Liability or
expenses in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Person and Indemnified Persons in connection with the actions
which resulted in such Liability or expenses, as well as any other relevant
equitable considerations. The relative fault of such Indemnifying Person and
Indemnified Persons shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material

 

9

--------------------------------------------------------------------------------


 

fact, has been made by, or relates to information supplied by, such Indemnifying
Person or Indemnified Persons, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such action.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

(e)           The amount paid by an Indemnifying Person or payable to an
Indemnified Person as a result of the Liabilities or expenses referred to in
this Section 4 shall be deemed to include, subject to limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified
Person in connection with investigating or defending any such action or claim,
payable as the same are incurred. The indemnification and contribution provided
for in this Section 4 shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Persons or any other
officer, director, employee, agent or controlling person of the Indemnified
Persons.

 

5.             Registration Expenses.

 

All expenses incurred by the Company or the holders of Registrable Securities in
effecting the registrations provided for in Section 2 including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company, expenses of any audits incident to or
required by any such registration and expenses of complying with the state
securities or “blue sky” laws of any jurisdictions (all of such expenses
referred to as “Registration Expenses”), shall be paid by the Company whether or
not the registration statement to which such Registration Expenses relate
becomes effective; provided, however, that the Company shall not be liable (and
shall be reimbursed by the participating holders) for any Registration Expenses
if such registration statement does not become effective as a result of the
actions or omissions of the holders of Registrable Securities participating in
the registration. Registration Expenses shall not include any fees and
disbursements of counsel or any other professional advisors for the Investors.
Notwithstanding the foregoing provisions of this Section 5, the provisions
contained in the First Territory and New Facility Acquisition Agreement and in
the Second Territory acquisition agreement regarding payment of costs for audits
of financial statements for First Territory Business (including related
manufacturing operations) and Second Territory Business shall control.

 

6.             Lock Up.

 

Each Investor agrees, if so requested by the Company or an underwriter in
connection with any public offering of securities by the Company, not to
directly or indirectly offer, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of or otherwise dispose of or transfer any shares
of capital stock of the Company held by it for such period, not to exceed
ninety (90) days following the effective date of the relevant registration
statement filed under the Securities Act in

 

10

--------------------------------------------------------------------------------


 

connection with the Company’s public offering of securities, as the Company or
such underwriter shall specify reasonably and in good faith, provided, however,
that all executive officers and directors of the Company enter into similar
agreements.

 

7.             Rule 144.

 

The Company covenants that it will timely file the reports required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any Investor holding
shares of Common Stock issued in connection with the transactions contemplated
by the First Territory and New Facility Acquisition Agreement made after the
first anniversary of each relevant Closing Date, make publicly available such
information as necessary to permit sales pursuant to Rule 144 under the
Securities Act), and it will take such further action as any such Investor may
reasonably request, all to the extent required from time to time to enable such
Investor to sell shares of Common Stock issued in connection with the
transactions contemplated by the First Territory and New Facility Acquisition
Agreement without registration under the Securities Act within the limitation of
the exemptions provided by (a) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, or (b) any similar rule or regulation
hereafter adopted by the Commission. Upon request, the Company will provide to
an Investor written certification of its compliance with the provisions of this
Section 7.

 

8.             Co-Sale Right.

 

For as long as the SE Investors maintain ownership of at least fifty
percent (50%) of the aggregate number of shares of Common Stock issued in
connection with the Closings (including Common Stock issued as part of any
payment of purchase price, or any adjustment thereto, required under Section 3
of the First Territory and New Facility Acquisition Agreement), the Company
Executive shall sell shares of Common Stock (a “CEO Sale”) owned by him only
pursuant to and in accordance with the following provisions of this Section 8.

 

(a)           Co-Sale Notice. As soon as practicable, and in no event later than
ten (10) days prior to the anticipated sale date of his shares, the Company
Executive shall provide notice to each SE Investor (the “Co-Sale Notice”) of his
or its right to participate in the CEO Sale on a pro rata basis with the Company
Executive (the “Co-Sale Option”).

 

(b)           Investor Acceptance. Each SE Investor shall have the right to
exercise his or its Co-Sale Option by giving written notice of such intent to
participate (the “Co-Sale Acceptance Notice”) to the Company Executive within
seven (7) days after receipt by such SE Investor of the Co-Sale Notice (the
“Co-Sale Election Period”). Each Co-Sale Acceptance Notice shall indicate the
maximum number of shares of Common Stock subject thereto which the SE Investor
wishes to sell, including the number of shares of Common Stock it would sell if
one or more other SE Investors do not elect to participate in the sale on the
terms and conditions stated in the Co-Sale Acceptance Notice.

 

(c)           Allocation of Shares. Each SE Investor shall have the right to
sell a percentage of his or its shares of Common Stock pursuant to the CEO Sale
which is equal to or

 

11

--------------------------------------------------------------------------------


 

less than the percentage obtained by multiplying one hundred by a fraction, the
numerator of which is the total number of shares of Common Stock owned by the
Company Executive which are to be sold in the CEO Sale and the denominator of
which is the total number of shares of Common Stock owned by the Company
Executive, in each case as of the date of the Co-Sale Notice, subject to
increase as hereinafter provided. In the event any SE Investor does not elect to
sell the full amount of such shares of Common Stock which such SE Investor is
entitled to sell pursuant to this Section 8, then any SE Investors who have
elected to sell shares of Common Stock shall have the right to sell, on a
pro-rata basis (based on the number of shares of Common Stock held by each such
SE Investor) with any other SE Investors and up to the maximum number of shares
of Common Stock stated in each such SE Investor’s Co-Sale Acceptance Notice, any
shares of Common Stock not elected to be sold by such SE Investor.

 

(d)           Co-Sale Closing. The Company Executive shall promptly notify each
participating SE Investor of the number of shares of Common Stock held by such
SE Investor that will be included in the sale and the date on which the CEO Sale
will be consummated. Each participating SE Investor may effect its participation
in any CEO Sale hereunder by delivery to the Company, or to the Company
Executive for delivery to the purchaser, of one or more instruments or
certificates, properly endorsed for transfer, representing the shares of Common
Stock it elects to sell pursuant thereto. At the time of consummation of the CEO
Sale, the Company shall remit directly to each participating SE Investor that
portion of the sale proceeds to which the participating SE Investor is entitled
by reason of its participation with respect thereto. No shares of Common Stock
may be purchased by the purchaser from the Company Executive unless the
purchaser simultaneously purchases from the participating SE Investors all of
the shares of Common Stock that they have elected to sell pursuant to this
Section 8.

 

(e)           Sale to Third Party. Any shares of Common Stock held by the
Company Executive that are the subject of the CEO Sale and that the Company
Executive desires to sell following compliance with this Section 8, may be sold
to the purchaser only during the period specified in Section 8(d) and only on
terms no more favorable to the Company Executive than those contained in the
Co-Sale Notice. Promptly after such sale, the Company Executive shall notify the
Company, which in turn shall promptly notify all the SE Investors, of the
consummation thereof and shall furnish such evidence of the completion and time
of completion of the sale and of the terms thereof as may reasonably be
requested by the SE Investors.

 

(f)            Exceptions. The Company Executive shall not be required to comply
with this Section 8 for sales of Common Stock (i) occurring after the Company
Executive is no longer an executive officer (including Chairman of the Board) or
a director of the Company, (ii) made in accordance with the manner of sale
described in Rule 144(f) of the Securities Act or (iii) transfers of Common
Stock in transactions which are not sales, such as bona fide gifts or transfers
to Affiliates of the Company Executive or transfers to family members (or trusts
for the benefit of the Company Executive or his family members), so long as each
such transferee agrees in writing for the benefit of the SE Investors to be
bound by this Section 8 in the same manner as the Company Executive is bound
solely with respect to the shares of Common Stock transferred after the date
hereof by the Company Executive to such transferee in accordance with Section
8(f)(iii). For purposes of the foregoing, “family members” shall mean all lineal
ancestors and descendents of the Company Executive and all siblings (and their
ancestors and descendents) of any of the foregoing.

 

12

--------------------------------------------------------------------------------


 

9.             Valuation Covenant. Each Investor and any person who becomes a
party to this Agreement in connection with the Second Territory Closing or
pursuant to Section 10(c) agrees that he, she or it will not acquire any
additional voting securities of the Company after the date hereof if such
acquisition would result in the ownership of voting securities of the Company
valued at greater than $56.7 million by an acquiring person affiliated with the
SE Investors, as determined pursuant to the rules set forth in the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, 15 U.S.C. sec.
18a, and the implementing regulations thereunder, 16 C.F.R. Parts 801-803. For
purposes of this Section the value of voting securities of the Company under
this Section 9 is determined by the regulations referenced in the preceding
sentence.

 

10.           Miscellaneous.

 

(a)           Amendments and Waivers. The provisions of this Agreement may be
amended, modified, supplemented or waived with the prior written consent of the
Company and the Investors holding a majority in interest of the Registrable
Shares. In addition to the foregoing sentence, Section 8 and this Section 10(a)
may not be amended without the prior written consent of the Company Executive.

 

(b)           Notices. Except as set forth below, all notices and other
communications provided for or permitted hereunder shall be in writing and shall
be deemed to have been duly given if delivered personally or sent by electronic
transmission, telex or telecopier, registered or certified mail (return receipt
requested), postage prepaid or courier or overnight delivery service to the
Company and the Company Executive at the following address, to the SE Investors
at the following address or to an Investor at the address set forth beneath such
Investor’s name on the signature pages hereto (or at such other address for any
party as shall be specified by like notice, provided that notices of a change of
address shall be effective only upon receipt thereof).

 

If to the Company or

 

Company Executive:

Inverness Medical Innovations, Inc.

 

51 Sawyer Road, Suite 200

 

Waltham, MA 02453

 

Attn: General Counsel

 

Attn: Chief Executive Officer

 

Facsimile: (781) 647-3939

 

 

With a copy to:

Goodwin Procter LLP

 

Exchange Place

 

Boston, MA 02109

 

Attn: Scott F. Duggan, Esq.

 

Facsimile: (617) 523-1231

 

Email: sduggan@goodwinprocter.com

 

 

If to the SE Investors:

ACON Laboratories, Inc.

 

4108 Sorrento Valley Boulevard,

 

San Diego, CA 92121

 

Attn: General Counsel

 

13

--------------------------------------------------------------------------------


 

 

Facsimile Number: (858) 535-2039

 

Email: rberholtz@aconlabs.com

 

 

With a copy to:

Jixun Lin

 

c/o Angie Cai

 

18515 Caminito Pasadero #352

 

San Diego, CA 92128

 

Facsimile: (858) 362-3186

 

Email: jlin@aconlabs.com; acai@aconlabs.com

 

 

 

Feng Lin

 

Acon Biotech (Hangzhou) Co., Ltd.

 

No. 398 Tianmu Shan Road

 

Gudang Science, Technology and Economic Development Park

 

Hangzhou City

 

Zhejiang Province

 

P. R. China

 

Post code: 310023

 

(Address in Chinese: 

 

[g83521moi001.gif]

[g83521moi002.gif]: 310023)

 

Facsimile: 86-571-8777-5535

 

Email: feng.lin@aconlab.com.cn

 

 

With a copy to:

Morrison & Foerster LLP

 

12531 High Bluff Drive, Suite 100

 

San Diego, California 92130

 

Attn: Steven G. Rowles

 

Facsimile Number: (858) 523-2810

 

Email: srowles@mofo.com

 

(c)           Successors and Assigns. This Agreement will inure to the benefit
of and be binding upon the successors and assigns of the Company. This Agreement
may not be assigned by any Investor without the prior written consent of the
Company; provided, however, that each Investor shall be permitted to assign the
rights under this Agreement without such consent to any person to whom such
Investor sells, gifts or otherwise transfers any of the Registrable Securities
provided that the Company is notified in writing at least three (3) days prior
to such sale, gift or transfer and such person delivers an executed copy of the
Instrument of Accession attached hereto as Exhibit A for SE Investors and
Exhibit B for Investors. Notwithstanding the foregoing, each Investor shall be
permitted to assign the rights under Section 8 of this Agreement only if such
sale, gift or transfer is to an Affiliate of such Investor. Except as otherwise
provided in this Section 10(c), any attempted assignment by any Investor

 

14

--------------------------------------------------------------------------------


 

will be void and of no effect. Notwithstanding the foregoing, each of the
indemnified parties shall be entitled to enforce the covenants set forth in
Section 4 hereof.

 

(d)           Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed will be deemed to be an original and all of which taken
together will constitute one and the same instrument.

 

(e)           Headings. The headings in this Agreement are for convenience of
reference only and will not limit or otherwise affect the meaning hereof.

 

(f)            Governing Law. This Agreement will be governed by and construed
in accordance with the laws of the State of Delaware, as applied to contracts
made and performed within the State of Delaware, without regard to principles of
conflict of laws.

 

(g)           Dispute Resolution. If a dispute arises out of, relates to, or is
connected with this Agreement, or the breach thereof, and if the dispute cannot
be settled through negotiation, the parties agree first to try in good faith to
settle the dispute by mediation in accordance with the International Mediation
Rules of the International Centre for Dispute Resolution (“ICDR”) before
resorting to arbitration, litigation, or other dispute resolution procedure. The
mediation will be held in Chicago, Illinois. The mediation will be conducted by
a single mediator. The mediation will take place within thirty (30) calendar
days of the appointment of a mediator. Within five (5) calendar days of the
submission of a written demand for mediation by either party, the parties will
exchange lists of three (3) proposed mediators. The parties will have
five (5) calendar days to make any good faith objection to any of the proposed
mediators. The resulting list of proposed mediators will be submitted to the
ICDR, and, within five (5) business days, the ICDR will appoint one of the
proposed mediators. Upon the lapse of the thirty (30) days, either party may
require that the parties proceed with the arbitration, in lieu of mediation.

 

Except with respect to injunctive relief, which may be sought in a court of
competent jurisdiction, as more specifically set forth below, all disputes,
claims, or controversies arising out of or relating to, or in connection with
this Agreement or any other agreement executed and delivered pursuant to this
Agreement or the negotiation, validity or performance hereof and thereof or the
transactions contemplated hereby and thereby that are not resolved by mutual
agreement shall be resolved solely and exclusively by binding arbitration to be
conducted before the ICDR or its successor. The arbitration shall be held in
Chicago, Illinois before a single arbitrator and shall be conducted in
accordance with the rules and regulations promulgated by the ICDR unless
specifically modified herein.

 

Within five (5) business days of the submission of a written demand for
arbitration, each party may submit the names of three (3) proposed arbitrators
to the ICDR. Within five (5) business days of receiving the names of each
parties’ proposed arbitrators, the ICDR shall send simultaneously to each party
to the dispute an identical list of ten (10) names of persons to be chosen as an
arbitrator for the dispute. This list shall include the six (6) arbitrator names
provided by the parties, and four (4) names chosen by the ICDR. Each party shall
have five (5) business days from the transmittal date in which to strike up to
four (4) names objected

 

15

--------------------------------------------------------------------------------


 

to, number the remaining names in order of preference, and return the list to
the ICDR. From among the persons who have been approved on both lists, and in
accordance with the designated order of mutual preference to the extent
possible, the ICDR will appoint one of the proposed arbitrators within five (5)
business days of receipt of the ranked list from the parties.

 

The arbitrator shall apply the substantive laws of the State of Delaware without
regard to conflicts of laws principles. The interpretation and enforcement of
this Section, and any order or award entered hereunder, shall be governed by the
Federal Arbitration Act, without reference to the Delaware Uniform Arbitration
Act.

 

The parties covenant and agree that the arbitration hearing shall commence
within six (6) weeks of the date on which the arbitrator is appointed. In
connection with the arbitration proceeding, the arbitrator shall have the power
to order the production of documents by each party and any third-party
witnesses. In addition, each party may take up to three depositions as of right,
and the arbitrator may in his or her discretion allow additional depositions
upon good cause shown by the moving party. However, the arbitrator shall not
have the power to order the answering of interrogatories or the response to
requests for admission. In connection with any arbitration, each party shall
provide to the other, no later than fifteen (15) days before the date of the
arbitration, the identity of all persons that may testify at the arbitration and
a copy of all documents that may be introduced at the arbitration, considered by
the arbitrator, or used by a party’s witness, or used or considered by any
expert. The arbitrator’s decision and award shall be made and delivered within
eight (8) weeks of the date on which the arbitrator is appointed. The
arbitrator’s decision shall set forth a reasoned basis for any award of damages
or finding of liability. The arbitrator shall not have the power to award
damages in excess of actual compensatory damages and shall not multiply actual
damages or award punitive damages or any other damages that are specifically
excluded under this Agreement, and each party hereby irrevocably waives any
claim to such damages. The arbitrator, however, is authorized to award
declaratory relief, regardless of whether the request for declaratory relief
involves an actual case or controversy. The arbitrator shall, upon a finding
that it is impracticable to meet one or more of the deadlines set forth in this
Section consistent with his or her primary obligation justly to determine the
controversy before him or her in a timely and reasonable manner, have discretion
to alter such deadlines.

 

The parties covenant and agree that they will participate in the arbitration in
good faith, that they will share equally the fees and expenses of the
International Centre for Dispute Resolution and that they will each bear their
own attorneys’ fees and expenses, except as otherwise provided herein. The
arbitrator may in his or her discretion assess costs and expenses (including the
reasonable attorneys’ fees and expenses of the prevailing party) against any
party to a proceeding. Any party unsuccessfully refusing to comply with an order
of the arbitrators shall be liable for costs and expenses, including attorneys’
fees, incurred by the other party in enforcing the award. This Section 10(g)
applies equally to requests for temporary, preliminary or permanent injunctive
relief, except that in the case of temporary or preliminary injunctive relief
any party may proceed in court without prior arbitration for the limited purpose
of avoiding immediate and irreparable harm.

 

The parties submit to the non-exclusive jurisdiction of any state or federal
court located in the State of Illinois, the United States of America, for the
resolution of any dispute or

 

16

--------------------------------------------------------------------------------


 

enforcement of any right arising out of or relating to this Agreement, including
enforcement of this agreement to arbitrate and confirmation or enforcement of
any award rendered by the arbitrator, and the parties waive any objection to the
venue, personal jurisdiction, or convenience as a forum of these courts for such
purpose. The decision of the arbitrator shall be final and binding on the
parties and enforceable in accordance with the New York Convention on the
Recognition and Enforcement of Arbitral Awards.

 

Each of the parties hereto hereby consents to service of process by registered
mail at the address to which notices are to be given. Each of the parties hereto
agrees that its or his submission to jurisdiction and its or his consent to
service of process by mail are made for the express benefit of the other parties
hereto.

 

(h)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein will remain in full force and effect and will in
no way be affected, impaired or invalidated, and the parties hereto will use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such
which may be hereafter declared invalid, void or unenforceable.

 

(i)            Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be the complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein, with respect to such subject matter.

 

(j)            Attorneys’ Fees. In any action or proceeding brought to enforce
any provision of this Agreement, or where any provision hereof is validly
asserted as a defense, the prevailing party, as determined by the court, will be
entitled to recover reasonable attorneys’ fees in addition to any other
available remedy.

 

(k)           Notification Regarding Common Stock. Upon request from the
Company, each Investor hereby agrees to provide the Company with the number of
shares of Common Stock then held by such Investor within ten (10) days of
receipt of such request from the Company; provided, however, that if a request
is made pursuant to this Section 10(k) in connection with the delivery of a
Co-Sale Notice pursuant to Section 8(a), then such SE Investor hereby agrees to
provide the Company with the number of shares of Common Stock then held by such
SE Investor at such time as such as the SE Investor responds to the Co-Sale
Notice by delivery of the Co-Sale Acceptance Notice, but in no event later than
seven (7) days of receipt of such Co-Sale Notice from the Company.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

17

--------------------------------------------------------------------------------


 

INVESTOR RIGHTS AGREEMENT SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

INVERNESS MEDICAL INNOVATIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Ron Zwanziger

 

 

 

 

Name:

Ron Zwanziger

 

 

 

 

Title:

CEO, President, Chairman

 

 

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

INVESTOR SIGNATURE PAGES
TO INVESTOR RIGHTS AGREEMENT

 

Name of Selling Entity:

ACON Laboratories, Inc.

 

 

 

Address for Notice:

4108 Sorrento Valley Blvd.

 

 

San Diego, CA 92121

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

  858-535-2039

 

 

 

Number of Shares of Common Stock:

0

 

 

 

 

 

Signature:

/s/ Steven Frankel

 

 

 

Title or Capacity (if any):

President

 

 

 

Email:

 

 

 

 

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

Name of Selling Entity:

AZURE Institute, Inc.

 

 

 

Address for Notice:

4108 Sorrento Valley Blvd.

 

 

San Diego, CA 92121

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

  858-535-2039

 

 

 

Number of Shares of Common Stock:

0

 

 

 

 

 

Signature:

/s/ Jixun Lin

 

 

 

Title or Capacity (if any):

President

 

 

 

Email:

 

 

 

 

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

Name of Selling Entity:

Jixun Lin

 

 

 

Address for Notice:

4108 Sorrento Valley Boulevard

 

 

San Diego, CA 92121

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

  858-535-2039

 

 

 

Number of Shares of Common Stock:

0

 

 

 

 

 

Signature:

/s/ Jixun Lin

 

 

 

Title or Capacity (if any):

 

 

 

 

Email:

 

 

 

 

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

Name of Selling Entity:

Feng Lin

 

 

 

Address for Notice:

No. 398 Tianmushan Road

 

 

Gudang Industrial Park, Hangzhou  

 

 

China 310023

 

 

 

 

 

Facsimile:

 

 

 

 

Number of Shares of Common Stock:

0

 

 

 

 

 

Signature:

/s/ Feng Lin

 

 

 

Title or Capacity (if any):

 

 

 

 

Email:

 

 

 

 

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

Name of Selling Entity:

ACON Biotech (Hangzhou) Co., Ltd.

 

 

 

Address for Notice:

No. 398 Tianmushan Road

 

 

Gudang Industrial Park, Hangzhou

 

 

China 310023

 

 

 

 

 

Facsimile:

  86 571 87775535

 

 

 

Number of Shares of Common Stock:

0

 

 

 

 

 

Signature:

/s/ Feng Lin

 

 

 

Title or Capacity (if any):

CEO

 

 

 

Email:

 

 

 

 

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

Name of Selling Entity:

Karsson Overseas, Ltd.

 

 

 

Address for Notice:

Unit 6501-02, The Center,

 

 

99 Queen’s Road Central, Hong Kong

 

 

 

 

 

 

 

 

Facsimile:

  852-3150-8477

 

 

 

Number of Shares of Common Stock:

0

 

 

 

 

 

Signature:

/s/ Guangqiong Zhang

 

 

 

Title or Capacity (if any):

Director

 

 

 

Email:

 

 

 

 

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

Name of Selling Entity:

LBI Inc.

 

 

 

Address for Notice:

Unit 6501-02, The Center,

 

 

99 Queen’s Road Central, Hong Kong

 

 

 

 

 

 

 

 

Facsimile:

  852-3150-8477

 

 

 

Number of Shares of Common Stock:

0

 

 

 

 

 

Signature:

/s/ Guangqiong Zhang

 

 

 

Title or Capacity (if any):

Director

 

 

 

Email:

 

 

 

 

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

Name of Selling Entity:

Oakville Hong Kong Co. Ltd.

 

 

 

Address for Notice:

Unit 6501-02, The Center,

 

 

99 Queen’s Road Central, Hong Kong

 

 

 

 

 

 

 

 

Facsimile:

  852-3150-8477

 

 

 

Number of Shares of Common Stock:

0

 

 

 

 

 

Signature:

/s/ Guangqiong Zhang

 

 

 

Title or Capacity (if any):

Director

 

 

 

Email:

 

 

 

 

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

RON ZWANZIGER SIGNATURE PAGE
TO INVESTOR RIGHTS AGREEMENT

 

The undersigned Company Executive has signed this Agreement for purposes of
Section 8 and Section 10 only and under no circumstances shall his execution of
this Agreement be construed for any other purposes.

 

 

/s/ Ron Zwanziger

 

 

Ron Zwanziger

 

 

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

INSTRUMENT OF ACCESSION

 

The undersigned, Manfield Top Worldwide Ltd., as a condition precedent to
becoming the owner or holder of record of three hundred fifty-five thousand
eight hundred and thirty-eight (355,838) shares of Common Stock of Inverness
Medical Innovations, Inc., a Delaware corporation (the “Company”), hereby agrees
to become an “SE Investor” under that certain Investor Rights Agreement dated as
of March 31, 2006 by and among the Company and parties thereto. This Instrument
of Accession shall take effect and shall become an integral part of, and the
undersigned shall become a party to and bound by, said Investor Rights Agreement
immediately upon execution and delivery to the Company of this Instrument.

 

IN WITNESS WHEREOF, this INSTRUMENT OF ACCESSION has been duly executed by or on
behalf of the undersigned, as a sealed instrument under the laws of the State of
Delaware, as of the date below written.

 

 

 

MANFIELD TOP WORLDWIDE LTD.

 

 

 

 

By:

/s/ Feng Lin

 

 

 

Name: Feng Lin

 

 

Title: Director

 

 

 

 

 

Address:

 

 

No. 398 Tianmushan Road

 

 

Gudang Industrial Park, Hangzhou

 

 

China 310023

 

 

 

 

Date:

  March 31, 2006

 

 

 

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

INSTRUMENT OF ACCESSION

 

The undersigned, Overseas Squared Ltd., as a condition precedent to becoming the
owner or holder of record of three hundred fifty-five thousand eight hundred and
thirty-eight (355,838) shares of Common Stock of Inverness Medical Innovations,
Inc., a Delaware corporation (the “Company”), hereby agrees to become an “SE
Investor” under that certain Investor Rights Agreement dated as of March 31,
2006 by and among the Company and parties thereto. This Instrument of Accession
shall take effect and shall become an integral part of, and the undersigned
shall become a party to and bound by, said Investor Rights Agreement immediately
upon execution and delivery to the Company of this Instrument.

 

IN WITNESS WHEREOF, this INSTRUMENT OF ACCESSION has been duly executed by or on
behalf of the undersigned, as a sealed instrument under the laws of the State of
Delaware, as of the date below written.

 

 

 

OVERSEAS SQUARE LTD.

 

 

 

 

By:

/s/Guangqiong Zhang

 

 

 

Name: Guangqiong Zhang

 

 

Title: Director

 

 

 

 

 

Address:

 

 

Unit 6501-02, The Center,

 

 

99 Queen’s Road Central, Hong Kong

 

 

 

 

 

Date:

  March 31, 2006

 

 

 

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A – INSTRUMENT OF ACCESSION FOR SE INVESTORS

 

INSTRUMENT OF ACCESSION

 

The undersigned,                                   , as a condition precedent to
becoming the owner or holder of record of                                       
(            ) shares of Common Stock of Inverness Medical Innovations, Inc., a
Delaware corporation (the “Company”), hereby agrees to become an “SE Investor”
under that certain Investor Rights Agreement dated as of March 31, 2006 by and
among the Company and parties thereto. This Instrument of Accession shall take
effect and shall become an integral part of, and the undersigned shall become a
party to and bound by, said Investor Rights Agreement immediately upon execution
and delivery to the Company of this Instrument.

 

IN WITNESS WHEREOF, this INSTRUMENT OF ACCESSION has been duly executed by or on
behalf of the undersigned, as a sealed instrument under the laws of the
Commonwealth of Massachusetts, as of the date below written.

 

 

Signature:

 

 

 

 

(Print Name)

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT B – INSTRUMENT OF ACCESSION FOR INVESTORS

 

INSTRUMENT OF ACCESSION

 

The undersigned,                                   , as a condition precedent to
becoming the owner or holder of record of                                       
(            ) shares of Common Stock of Inverness Medical Innovations, Inc., a
Delaware corporation (the “Company”), hereby agrees to become an “Investor”
under that certain Investor Rights Agreement dated as of March 31, 2006 by and
among the Company and parties thereto. This Instrument of Accession shall take
effect and shall become an integral part of, and the undersigned shall become a
party to and bound by, said Investor Rights Agreement immediately upon execution
and delivery to the Company of this Instrument.

 

IN WITNESS WHEREOF, this INSTRUMENT OF ACCESSION has been duly executed by or on
behalf of the undersigned, as a sealed instrument under the laws of the
Commonwealth of Massachusetts, as of the date below written.

 

 

Signature:

 

 

 

 

(Print Name)

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------